Citation Nr: 1506465	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-14 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to March 1993.  He also had a period of active duty for training (ACDUTRA) from July to December 1984.  He received the Combat Medical Badge

These matters come before the Board of Veterans' Appeals (Board) from March and September 2010 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  In the March 2010 decision, a Decision Review Officer (DRO) granted service connection for PTSD, effective from September 29, 2008.  In the September 2010 decision, the RO denied entitlement to a TDIU.

In his June 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In May 2014, he was notified that his Board hearing had been scheduled for a date in July 2014.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes that a 100 percent rating for PTSD was granted by a DRO by way of an October 2013 decision, effective from September 29, 2008.  A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  

However, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114(s) ).  In this case, the Veteran specifically submitted a claim for a TDIU and has perfected an appeal of this issue to the Board.  Hence, this decision will include a consideration as to whether he is entitled to a TDIU

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was initially denied in a February 1997 rating decision as there was no medical evidence of any such disability; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for a psychiatric disability was again denied in a July 2000 rating decision on the basis that new and material evidence had not been submitted; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

3.  A petition to reopen the claim of service connection for a psychiatric disability was received on September 29, 2008, and there is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for a psychiatric disability subsequent to the July 2000 decision and prior to September 29, 2008.

4.  The Veteran is service-connected for the following disabilities: PTSD, rated 100 percent disabling; a left knee strain, rated 10 percent disabling; and residuals of a fracture of the right patella, status post repair and removal of retained wires with limitation of motion, rated 10 percent disabling.  His combined disability rating is 100 percent. 

5.  The Veteran's service-connected disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 29, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 20.302, 20.1103 (2014).

2.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for a psychiatric disability.  In addition, the Veteran was afforded VA examinations to assess his service-connected psychiatric disability.

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

I. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for PTSD is September 29, 2008, the date the Veteran's most recent petition to reopen a claim of service connection for a psychiatric disability was received.  The RO initially denied the Veteran's claim of service connection for a psychiatric disability (i.e., depression) in a February 1997 rating decision as there was no medical evidence of any such disability.  Specifically, the February 1997 decision explained that there was no evidence of any depression in the Veteran's service treatment records, that there were no objective findings during a July 1995 VA Persian Gulf Registry examination despite the fact that the Veteran reported depression manifested by a lack of interest in everything, and that there were no complaints or findings of depression during a February 1996 VA examination.  Overall, no medical or nonmedical evidence had been presented to show that the Veteran had depression due to an undiagnosed illness resulting from his service in the Southwest Asia theater of operations.

The Veteran was notified of the RO's February 1997 rating decision, he did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the February 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a psychiatric disability (i.e., depression) in March 1999.  The RO denied the petition to reopen the claim by way of a July 2000 decision on the basis that new and material evidence had not been submitted.  The Veteran was notified of the RO's July 2000 rating decision, he did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the July 2000 decision also became final.  See Id.

The Veteran again submitted a petition to reopen the claim of service connection for a psychiatric disability (i.e., PTSD) and this petition was received on September 29, 2008.  A DRO granted service connection for PTSD by way of the March 2010 decision, from which the current appeal originates.  

In his April 2010 notice of disagreement, the Veteran claimed that the effective date of service connection for PTSD should be a date in September 1995 because he "consistently filed claims for service connection for PTSD" since that time.  As explained above, however, his claims of service connection for a psychiatric disability which were received prior to September 29, 2008 were all denied by the RO and these decisions all became final because he did not appeal these decisions or otherwise submit new and material evidence within a year of any of the decisions.  He has not provided any further contentions as to why he believes an earlier effective date is warranted.

The Board acknowledges that service personnel records that were not previously of record at the time of the February 1997 and July 2000 decisions were added to the record in December 2008.  An award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2014).  

In the present case, the only service personnel record received in December 2008 that is relevant to the claim of service connection for a psychiatric disability and is a record on which the grant of service connection for PTSD was partially based is a "Certificate of Release or Discharge from Active Duty" form (DD Form 214) which indicates that the Veteran served in combat as he received the Combat Medical Badge.  However, this document was already of record at the time of the February 1997 and July 2000 rating decisions.  The remaining service personnel records received in December 2008 are not pertinent to the claim of service connection for PTSD and the grant of service connection for that disability was not based, in whole or in part, on those records.  Hence, the receipt of additional service personnel records in December 2008 does not justify the assignment of an earlier effective date.

Moreover, the Board notes that medical records dated subsequent to the July 2000 rating decision and prior to the Veteran's September 2008 petition to reopen the claim of service connection for a psychiatric disability indicate that he was treated for psychiatric problems.  However, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

The fact remains that the Veteran never submitted any unadjudicated formal petition to reopen the claim of service connection for a psychiatric disability subsequent to the July 2000 decision and prior to September 29, 2008, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, September 29, 2008 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 29, 2008 and the appeal for an earlier effective date for the grant of service connection for PTSD must be denied.

II. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: PTSD, rated 100 percent disabling; a left knee strain, rated 10 percent disabling; and residuals of a fracture of the right patella, status post repair and removal of retained wires with limitation of motion, rated 10 percent disabling.  His combined disability rating is 100 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

VA treatment records dated from July 1995 to December 2011, VA examination reports dated in August 2005, May 2008, March 2009, February and August 2010, and August and September 2012, the Veteran's testimony during a December 2006 Board hearing, and "Veteran's Application for Increased Compensation Based on Unemployability" forms (VA Form 21-8940) dated in April 2010 and January 2012 reveal that the Veteran has a Bachelor of Arts degree in law enforcement and business administration and that he has also received training in computers.  Prior to service, he worked as a busboy and cook and in retail.  He had a period of unemployment following service, but subsequently held various "odd jobs" (e.g., in auto detailing, in logistics at a warehouse, in security, and as a bouncer, counselor, helper, information technology analyst, and system quality analyst) and was generally underemployed.  While employed, his service-connected knee disabilities impacted his ability to work in that he had to periodically rest throughout the work day and he took longer to perform work assignments.

The Veteran was last employed in approximately 2005 or 2006, at which time his contract was discontinued/his employer went out of business.  He was reportedly unable to secure or follow any substantially gainful occupation due to problems associated with his service-connected PTSD and knee disabilities (including chronic pain, limitation of movement, and lack of energy or motivation to find employment).  He also reported an inability to work due to various other non service-connected physical disabilities.  

Objective examinations resulted in the assignment of Global Assessment of Functioning scores which have generally ranged from 45 to 50, indicative of serious impairment and an inability to keep a job.  The clinical psychologist who conducted an August 2010 VA psychiatric examination concluded that the Veteran's PTSD symptoms were serious and caused "serious impairment in social and occupational functioning, both sedentary and physical."  Also, the physician assistant who conducted a September 2012 VA general medical examination indicated that non service-connected hypertension, hyperlipidemia, and erectile dysfunction had a negligible impact on the Veteran's ability to obtain and maintain employment and that his untreated sleep apnea could affect his mood and alertness.

The psychologist who conducted an August 2012 VA psychiatric examination opined that the Veteran's PTSD appeared to "render him unable to secure or maintain substantial gainful employment."  She reasoned that the Veteran was unable to adequately concentrate, that he was chronically angry and unable to get along effectively with others, and was unable to successfully manage or adapt to the stress of a work environment.

The August 2012 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the evidence indicates that the Veteran has not engaged in any gainful employment since approximately 2005 or 2006, that he experienced difficulties with his prior employment due to his service-connected disabilities, and that his service-connected disabilities impair his ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to an effective date earlier than September 29, 2008 for the grant of service connection for PTSD is denied.

Entitlement to a TDIU is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


